Citation Nr: 1021709	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Randolph M. Baltz, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to November 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision issued by the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran failed to report for hearings in September 
2009 and February 2010.

The issue of entitlement to a compensable rating for 
bilateral hearing loss disability been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action on his part is required.


REMAND

Review of the record shows that the Veteran failed to report 
for a February 2010 travel Board hearing.  However, the Board 
notes that the Veteran was notified of this hearing only four 
days before it was scheduled.  See February 19, 2010 letter 
from the RO.  Moreover, in a letter received by the RO in 
March 2010, the Veteran indicated that he had been ill and 
had recently undergone a surgical procedure.  In a letter 
received by the RO in May 2010, the Veteran again requested a 
hearing.  He did not specify whether he would like a 
videoconference or Travel Board hearing.

The undersigned has reviewed the Veteran's motion for a new 
hearing and determined that good cause for rescheduling the 
hearing is shown.  See 38 C.F.R. § 20.702(c)(2) (2009).  
Because the Board may not proceed with an adjudication of the 
Veteran's claim without affording him an opportunity for such 
a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 2002) and 38 C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED to the RO for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should first have the Veteran 
clarify whether he wants a 
videoconference hearing or a Travel Board 
hearing.  Thereafter, he should be 
scheduled for a hearing pursuant to his 
clarification.  The case should then be 
processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


